[Cite as In re D.W., 2020-Ohio-6714.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



IN RE: D.W.                             :      APPEAL NOS. C-190311
                                                            C-190482
                                        :      TRIAL NOS. 17-5383
                                                          17-4966

                                        :              O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Affirmed in C-190311; Appeal Dismissed in C-
                             190482

Date of Judgment Entry on Appeal: December 16, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Appellee State of Ohio,

Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs Nessler,
Assistant Public Defender, for Appellant D.W.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

M OCK , Presiding Judge.

       {¶1}    In one assignment of error, appellant D.W. claims that the state

presented insufficient evidence to allow the trial court to declare him delinquent for

having committed the offense of sexual imposition in violation of R.C. 2907.06(A) if

committed by an adult. We disagree.

                     Groping of Woman Results in Adjudication

       {¶2}    According to the testimony presented before the magistrate, the

victim entered a downtown parking garage at 5 p.m. on May 16, 2018. She took the

escalator to the fourth floor, while talking on her cell phone. Unknown to her, D.W.

was following behind her. As the victim approached her car, and with no one else

around, D.W. came up behind her and squeezed her buttocks with two hands. She

described the contact as “squeez[ing] like very, very - - like very hard. It wasn’t just

like a little grab, but it was a very hard squeeze on both sides of my ass essentially * *

*.” She said that D.W. then ran away after she began to chase him. She was able to

take a picture of D.W. with her phone before he escaped, and video surveillance

recordings captured D.W. as he approached the victim and his flight afterward, but

did not record the incident. The victim testified that the incident felt “disgusting.”

       {¶3}    As a result of this and other incidents, D.W. was later arrested. The

conduct that is the subject of this case was charged in the case numbered 17-5383.

Another incident was charged in the case numbered 17-4966. Both cases proceeded

to adjudication. In the case numbered 17-5383, D.W. was found delinquent for

having committed sexual imposition in violation of R.C. 2907.06(A). In the case

numbered 17-4996, D.W. was found delinquent for having committed disorderly

conduct. Both cases were separately appealed; case 17-5383 was appealed in the

appeal numbered C-190311, and 17-4966 was appealed in the appeal numbered C-

190482. The cases were then consolidated in this court for resolution. But since

                                            2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

D.W. has not raised any issues regarding the adjudication in 17-4996, we dismiss the

appeal numbered C-190482.

                           Sufficient Evidence of Purpose

       {¶4}    In his sole assignment of error, D.W. claims that there was

insufficient evidence to establish that he committed sexual imposition.          R.C.

2907.06(A)(1) provides

       No person shall have sexual contact with another, not the spouse of the

       offender; cause another, not the spouse of the offender, to have sexual

       contact with the offender; or cause two or more other persons to have

       sexual contact when any of the following applies:

              (1) The offender knows that the sexual contact is

              offensive to the other person, or one of the other

              persons, or is reckless in that regard.

“ ‘Sexual contact’ means any touching of an erogenous zone of another, including

without limitation the thigh, genitals, buttock, pubic region, or, if the person is a

female, a breast, for the purpose of sexually arousing or gratifying either person.”

R.C. 2907.01(B).

       {¶5}    When reviewing the sufficiency of the evidence to support a criminal

conviction, “the question is whether after reviewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found all the

essential elements of the crime beyond a reasonable doubt.” State v. Pettus, 1st Dist.

Hamilton No. C-170712, 2019-Ohio-2023, ¶ 52, citing State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶6}    D.W. claims that there was no evidence that he grabbed the victim’s

buttocks “for the purpose of sexually arousing or gratifying either person.”



                                           3
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS

       {¶7}     In State v. Mack, 1st Dist. Hamilton No. C-050968, 2006-Ohio-6284,

¶ 9, this court stated that

       [t]he Ohio Revised Code does not define sexual arousal or

       gratification. But the statutes contemplate any touching of the

       specified areas that a reasonable person would perceive as sexually

       stimulating or gratifying. Whether a touching is for the purpose of

       sexual gratification or arousal is “a question of fact to be inferred from

       the type, nature, and circumstances surrounding the contact.” While

       touching by itself is not sufficient for a conviction, the act of touching

       may constitute strong evidence of intent.

(Internal citations omitted.)    This question is not always clear and relies on

considering the context. As this court noted,

       the proper method is to permit the trier of fact to infer from the

       evidence presented at trial whether the purpose of the defendant was

       sexual arousal or gratification by his contact with those areas of the

       body described in R.C. 2907.01. In making its decision the trier of fact

       may consider the type, nature and circumstances of the contact, along

       with the personality of the defendant. From these facts, the trier of

       facts may infer what the defendant’s motivation was in making the

       physical contact with the victim. If the trier of fact determines[ ] that

       the defendant was motivated by desires of sexual arousal or

       gratification, and that the contact occurred, then the trier of fact may

       conclude that the object of the defendant’s motivation was achieved.

State v. Hodgkin, 2019-Ohio-1686, 135 N.E.3d 533, ¶ 11 (1st Dist.), quoting State v.

Cobb, 81 Ohio App.3d 179, 610 N.E.2d 1009 (9th Dist.1991).




                                           4
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

       {¶8}    In a case similar to the case at bar, the Eighth Appellate District

addressed the argument that the state had failed to prove a sexual motivation when

“there was no evidence that [the defendant] was physically or audibly aroused and he

did not speak any words with a sexual connotation” and there were no threats or

attempts to keep the contact secret. State v. Edwards, 8th Dist. Cuyahoga No.

81351, 2003-Ohio-998, ¶ 23. In that case, the court concluded that touching the

child’s breasts three times in a bedroom, along with the statement “you are mine,”

was sufficient because there was no evidence the touching was for a legitimate

purpose or accidental. Id. at ¶ 24.

       {¶9}    In this case, D.W. did not make a statement similar to the statement

made by the defendant in Edwards. But other factors support the conclusion that

the contact violated the statute. As the trial court summarized it,

       the defendant came up from behind [the victim] while she was talking

       on her cell-phone as she walked to her car in the parking garage and

       with two hands squeezed both sides of her buttocks hard.              This

       deliberate forceful contact of her erogenous zone caused [the victim] to

       feel disgusting. The defendant initiated this forceful contact with an

       erogenous zone from behind while [the victim] was distracted on her

       phone and vulnerable, outside the presence of potential eyewitnesses,

       and in a parking garage the defendant was not authorized to be in.

       When confronted, the defendant fled, as evidenced from the

       testimony, photograph, and video footage.         Considering the type,

       nature, and circumstances of the contact as described above[,] * * * the

       defendant grabbed [the victim’s] buttocks for sexual gratification.

       {¶10}   Concededly, this is a close case. But, as with any case when courts are

called upon to address a number of nonspecific factors in order to make a


                                           5
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

determination, we are called upon to consider where that line is drawn—at what

point the evidence become sufficient to establish a defendant’s intent. In this case

and on these facts, we conclude that a trier of fact could properly have found beyond

a reasonable doubt that the victim was grabbed for the purpose of sexual

gratification. We overrule D.W.’s sole assignment of error.

                                      Conclusion

       {¶11}   For the reasons set forth above, we affirm the judgment of the trial

court in the appeal numbered C-190311, and dismiss the appeal numbered C-190482.

                                                                  Judgment accordingly.

ZAYAS and WINKLER, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            6